DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for benefit under 35 U.S.C. 119(e).
Status of the Claims
Claims 1, 5, 8, 12-13, 16-19, 21-22, 25-29, 31-33 are pending.
Claims 21-22, 25-29, 31-33 remain withdrawn as being directed to a non-elected invention.
Claims 1, 5, 8, 12-13, 16-19 are examined herein.
The objection to claim 2 is withdrawn in view of Applicant’s cancelation of the claim.
The rejection to Claims 17-19 under 35 U.S.C. 101 is withdrawn in view of Applicant’s amendments of the claims.  
Claim Objections
Claims 5 and 16 remain objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1, 8, 12-13, 17-19 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Windsor et al. (US 20020160915 A1) taken with evidence of UniProt Accession P52914, entered 01/10/1996 and the instant Specification.  
This rejection is modified in view of Applicant’s amendments of the claims.  
Applicant claims a recombinant plant, wherein the plant has been engineered to contain at least one modified apyrase gene or at least one additional apyrase gene wherein the plant exhibits at least one improved agronomic trait relative to a plant not comprising the modified apyrase gene or the at least one additional apyrase gene; wherein the improved agronomic trait is selected from the group consisting of: increased yield, phosphate uptake, drought resistance, disease resistance, fungal resistance, nutrient uptake, water uptake, average primary root length, average number of lateral 
Windsor et al. discloses an Arabidopsis thaliana plant wherein the plant over-expresses an MDR-ABC transporter and an ecto-phosphatase wherein the ecto-phosphatase that is over-expressed is an exogenous Pisum sativum apyrase psNTP9 under the control of a 35S CaMV promoter, and progeny of the plants.  (¶ 100).  Seeds and plant parts are deemed to be inherent to the plants that produce progeny.  Windsor et al. discloses that the plants overexpressing apyrase exhibited increased germination rates.  (¶ 0025, Figure 6).  UniProt Accession P52914, entered 01/10/1996, provides evidence that the sequence of the apyrase of Windsor et al. shares 100% identity to the 
NTPA_PEA
ID   NTPA_PEA                Reviewed;         455 AA.
AC   P52914;
DT   01-OCT-1996, integrated into UniProtKB/Swiss-Prot.
DT   01-OCT-1996, sequence version 1.
DT   11-DEC-2019, entry version 69.
DE   RecName: Full=Nucleoside-triphosphatase;
DE            Short=NTPase;
DE            EC=3.6.1.15;
DE   AltName: Full=Nucleoside triphosphate phosphohydrolase;
DE            Short=Apyrase;
OS   Pisum sativum (Garden pea).
OC   Eukaryota; Viridiplantae; Streptophyta; Embryophyta; Tracheophyta;
OC   Spermatophyta; Magnoliopsida; eudicotyledons; Gunneridae; Pentapetalae;
OC   rosids; fabids; Fabales; Fabaceae; Papilionoideae; 50 kb inversion clade;
OC   NPAAA clade; Hologalegina; IRL clade; Fabeae; Pisum.
OX   NCBI_TaxID=3888;
RN   [1]
RP   NUCLEOTIDE SEQUENCE [MRNA].
RC   STRAIN=cv. Alaska; TISSUE=Plumule;
RX   PubMed=8616230; DOI=10.1007/bf00017808;
RA   Hsieh H., Tong C.G., Thomas C., Roux S.J.;
RT   "Light-modulated abundance of an mRNA encoding a calmodulin-regulated,
RT   chromatin-associated NTPase in pea.";
RL   Plant Mol. Biol. 30:135-147(1996).
RN   [2]
RP   NUCLEOTIDE SEQUENCE [MRNA].
RC   STRAIN=cv. Alaska; TISSUE=Stem;
RX   PubMed=12238526; DOI=10.1007/s11738-001-0016-y;
RA   Shibata K., Abe S., Davies E.;
RT   "Structure of the coding region and mRNA variants of the apyrase gene from
RT   pea (Pisum sativum).";
RL   Acta Physiol. Plant. 23:3-13(2001).
CC   -!- FUNCTION: Might be involved in RNA transport out of nuclei.
CC   -!- CATALYTIC ACTIVITY:
CC       Reaction=a ribonucleoside 5'-triphosphate + H2O = a ribonucleoside 5'-
CC         diphosphate + H(+) + phosphate; Xref=Rhea:RHEA:23680,
CC         ChEBI:CHEBI:15377, ChEBI:CHEBI:15378, ChEBI:CHEBI:43474,
CC         ChEBI:CHEBI:57930, ChEBI:CHEBI:61557; EC=3.6.1.15;
CC   -!- SUBCELLULAR LOCATION: Nucleus.
CC   -!- SIMILARITY: Belongs to the GDA1/CD39 NTPase family. {ECO:0000305}.
DR   EMBL; Z32743; CAA83655.1; -; mRNA.
DR   EMBL; AB027614; BAB18900.1; -; mRNA.
DR   PIR; S65147; S48859.
DR   SMR; P52914; -.
DR   KEGG; ag:CAA83655; -.
DR   BioCyc; MetaCyc:MONOMER-17880; -.
DR   GO; GO:0005634; C:nucleus; IEA:UniProtKB-SubCell.
DR   GO; GO:0017111; F:nucleoside-triphosphatase activity; IEA:UniProtKB-EC.
DR   GO; GO:0051028; P:mRNA transport; IEA:UniProtKB-KW.
DR   InterPro; IPR000407; GDA1_CD39_NTPase.
DR   PANTHER; PTHR11782; PTHR11782; 1.
DR   Pfam; PF01150; GDA1_CD39; 1.
DR   PROSITE; PS01238; GDA1_CD39_NTPASE; 1.
PE   2: Evidence at transcript level;
KW   Hydrolase; mRNA transport; Nucleus; Transport.
FT   CHAIN           1..455
FT                   /note="Nucleoside-triphosphatase"

FT   ACT_SITE        168
FT                   /note="Proton acceptor"
FT                   /evidence="ECO:0000250"
SQ   SEQUENCE   455 AA;  50072 MW;  50FDF0023ABC4299 CRC64;

  Query Match             100.0%;  Score 2363;  DB 1;  Length 455;
  Best Local Similarity   100.0%;  
  Matches  455;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MELLIKLITFLLFSMPAITSSQYLGNNLLTSRKIFLKQEEISSYAVVFDAGSTGSRIHVY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MELLIKLITFLLFSMPAITSSQYLGNNLLTSRKIFLKQEEISSYAVVFDAGSTGSRIHVY 60

Qy         61 HFNQNLDLLHIGKGVEYYNKITPGLSSYANNPEQAAKSLIPLLEQAEDVVPDDLQPKTPV 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 HFNQNLDLLHIGKGVEYYNKITPGLSSYANNPEQAAKSLIPLLEQAEDVVPDDLQPKTPV 120

Qy        121 RLGATAGLRLLNGDASEKILQSVRDMLSNRSTFNVQPDAVSIIDGTQEGSYLWVTVNYAL 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 RLGATAGLRLLNGDASEKILQSVRDMLSNRSTFNVQPDAVSIIDGTQEGSYLWVTVNYAL 180

Qy        181 GNLGKKYTKTVGVIDLGGGSVQMAYAVSKKTAKNAPKVADGDDPYIKKVVLKGIPYDLYV 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 GNLGKKYTKTVGVIDLGGGSVQMAYAVSKKTAKNAPKVADGDDPYIKKVVLKGIPYDLYV 240

Qy        241 HSYLHFGREASRAEILKLTPRSPNPCLLAGFNGIYTYSGEEFKATAYTSGANFNKCKNTI 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 HSYLHFGREASRAEILKLTPRSPNPCLLAGFNGIYTYSGEEFKATAYTSGANFNKCKNTI 300

Qy        301 RKALKLNYPCPYQNCTFGGIWNGGGGNGQKNLFASSSFFYLPEDTGMVDASTPNFILRPV 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 RKALKLNYPCPYQNCTFGGIWNGGGGNGQKNLFASSSFFYLPEDTGMVDASTPNFILRPV 360

Qy        361 DIETKAKEACALNFEDAKSTYPFLDKKNVASYVCMDLIYQYVLLVDGFGLDPLQKITSGK 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 DIETKAKEACALNFEDAKSTYPFLDKKNVASYVCMDLIYQYVLLVDGFGLDPLQKITSGK 420

Qy        421 EIEYQDAIVEAAWPLGNAVEAISALPKFERLMYFV 455
              |||||||||||||||||||||||||||||||||||
Db        421 EIEYQDAIVEAAWPLGNAVEAISALPKFERLMYFV 455

The instant disclosure provides evidence that overexpressing the Pisum sativum apyrase psNTP9 (the same apyrase as was expressed in Windsor et al.) under the control of the 35S CaMV promoter (the same promoter as was used in Windsor et al.) in Arabidopsis thaliana (the same plant species as was used in Windsor et al.) produced plants with increased growth, silique number, seed weight, water retention and leaf area and under a variety of conditions such as no, half and full fertilizer, low phosphate, drought and well-watered conditions.  (See Specification p. 10-16, Figures 1-30).  Because virtually every structural parameter of the example disclosed by Windsor et al. 
Further, listed among the traits required by Claim 1 is increased nutrient uptake.  Windsor et al. discloses that when the transgenic plants were fed with a radio-labelled phosphate source and accumulated the radiolabeled phosphate at increased levels relative to controls, indicating increased phosphate uptake.  (See ¶ 0104-0105).  
As such, Windsor et al. discloses the claimed inventions.

Response to Remarks

Applicant urges that the rejection under 35 USC 102(a)(1) should be withdrawn because Windsor et al. did not disclose that the transgenic plants of that invention showed increased growth or increased germination rates under normal growth conditions.  Applicant cites the declaration of Dr. Stanley Roux in support of this position, the Declaration citing to a portion of a different publication by the inventors of Windsor et al. that shows that when germination and growth were compared between plants overexpressing the Pisum sativum apyrase psNTP9 under the control of the 35S CaMV promoter in Arabidopsis thaliana and control plants, no statistically significant differences were noticed after four weeks of growth. The particular growth conditions were described as standard and no data was shown.   Applicant argues, citing the declaration, that Windsor et al. merely showed that the transformed plants had increased resistance to cyclohexamide, which produced the increased germination rates under selective conditions.  Applicant further argues that Claim 1 has been 
This is not found persuasive.  First, Claim 1 as amended recites that the recombinant plant exhibits one of the listed traits compared to a control, but the claim places no limitations on the conditions that the plants are grown in.  As such, Applicant’s argument that the overexpression of the psNTP9 gene conferred cyclohexamide tolerance relies upon limitations that are not in the claims.  Both the art reference cited in the office action and the Windsor et al. reference cited by Applicant show that the transgenic plants exhibited improved growth in the presence of cyclohexamide relative to controls, which reasonably reads on the listed traits of increased leaf length, leaf area and plant height, among others.
Second, the evidence that overexpressing the psNTP9 gene in in Arabidopsis plants under the control of the 35SCaMV promoter inherently produces plants with the listed traits, as provided by Applicant’s disclosure, is deemed to outweigh the statements made in the Windsor et al. reference cited by Applicant.  There appears to be no significant structural difference between the transgenic plants as taught by Windsor et al. and the plants of Applicant’s examples.  The statement referenced by Applicant is brief, lacking in detail and unsupported by any data.  The focus of the publication was clearly on the drug resistance of the transgenic plants and the publication did not report any results relative to the various growth parameters and growth condition combinations described by Applicant in the instant disclosure.  Given the high degree of structural similarity between the plants of Windsor et al. and the examples in the instant disclosure, it must be concluded that the plants of Windsor et al. 
	There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003) (rejecting the contention that inherent anticipation requires recognition by a person of ordinary skill in the art before the critical date and allowing expert testimony with respect to post-critical date clinical trials to show inherency); see also Toro Co. v. Deere & Co., 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004) ("[T]he fact that a characteristic is a necessary feature or result of a prior-art embodiment (that is itself sufficiently described and enabled) is enough for inherent anticipation, even if that fact was unknown at the time of the prior invention.") (See MPEP 2112).
Conclusion
No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. +
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES A LOGSDON whose telephone number is (571)270-0282.  The examiner can normally be reached on M-F 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES LOGSDON/Examiner, Art Unit 1662